DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Claim status

This action is in response to applicant filed on 09/29/2021.
Claims 1, 10, 11 and 20 has been amended.
Claims 3 and 13 has been previously cancelled.
Claims 1-2, 4-12 and 14-20 are pending for examination.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-10, 11-12, 14, 16-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2017/0350713), and further in view of Cherveny et al. (Cherveny; U.S. Patent Application Publication 2003/0125871 A1).

Regarding Claim 1, the aspects of the method of locating a traffic light at a host vehicle, are interpreted and rejected in light of claim 11 as articulated below.
Regarding Claim 2, the aspects of the method of claim 1, are interpreted and rejected in light of claim 12 as articulated below.
Regarding Claim 4, the aspects of the method of claim 1, are interpreted and rejected in light of claim 14 as articulated below.
Regarding Claim 6, the aspects of the method of claim 1, are interpreted and rejected in light of claim 16 as articulated below.
Regarding Claim 7, the aspects of the method of claim 1, are interpreted and rejected in light of claim 17 as articulated below.
Regarding Claim 8, the aspects of the method of claim 1, are interpreted and rejected in light of claim 18 as articulated below.
Regarding Claim 9, the aspects of the method of claim 1, are interpreted and rejected in light of claim 19 as articulated below.
Regarding Claim 10, the aspects of the method of claim 9, are interpreted and rejected in light of claim 20 as articulated below.
Regarding Claim 11, Bhatia discloses the aspects of the system (map-data update system 10) for locating a traffic light at a host vehicle (host-vehicle 12), comprising: 
at least one probe vehicle (host-vehicle 12) configured to obtain image data on an intersection that includes the traffic light (traffic-signal 20) when the probe vehicle is at the intersection (intersection 28) and to identify a position of the traffic light in the intersection from the image data ([0011]… the host-vehicle is equipped with imager-device 34 suitable to install on the host-vehicle 12. By way of example and not limitation, the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20. That is, the imager-device 34 is used to determine the actual-position 30 of the traffic-signal 20 relative to a present-location 36 of the host-vehicle 12 indicated by the location-device 32.);
forming a matched pair with the observed node (present location) and a mapped node (map location) in the digital map ([0011]); and 
a remote processor (Provider 24) configured to: 
create an observed node in a digital map corresponding to the traffic light (actual-position 30: [0010] FIG. 2 illustrates a non-limiting example of a traffic-scenario 26 that may be encountered by the host-vehicle 12. The expected-position 18 of the traffic-signal 20 in this example is atop a post adjacent to the intersection 28. This expected-position 18 is based on information from the digital-map 16, which may be indicated by world coordinates, e.g. latitude, longitude, and elevation. However, due to construction activity for example, the traffic-signal 20 has been relocated so the actual-position 30 of the traffic-signal 20 is now suspended over the middle of the intersection 28 as illustrated. In order to determine the map-location 22 so the expected-location 18 and the actual-position 30 can be indicated and communicated, the system 10 may include a location-device 32 such as a global-position-system-receiver (GPS-receiver), as will be recognized by those in the art.); and 
update a mapped position of a mapped node within the digital map based on an observed position of the observed node ([0013] If the difference between the expected-position 18 and the actual-position 30 is large enough to not be caused by GPS errors as suggested above, then it may be necessary to update the digital-map 16. Advantageously, the update may be 
wherein the host vehicle uses the mapped node of the digital map to locate the traffic light when the host vehicle is at the intersection ([0009] The system 10 includes a digital-map 16 that indicates an expected-position 18 of a traffic-signal 20 (i.e. traffic-light) relative to a map-location 22 of the host-vehicle 12. While the digital-map 16 is shown as being located within the 
Bhatia does not explicitly state calculating, at the remote processor, a confidence coefficient for the matched pair based on a detection confidence of the probe vehicle during identification of the position of the traffic light, however Bhatia maps with 25m distance, and determines that there is a greater than the error-threshold 46.
In the same field of endeavor, refining a geographical database with feedback, Cherveny further teaches the aspects of the system of claim 11, wherein the remote processor is further configured to update the digital map based on a confidence coefficient associated with the observed node  and a detection confidence ([0050] The collection of data in the filtered sensor database 14 is analyzed by a statistical data analyzer 16. The statistical data analyzer 16 includes a computer program that applies statistical analysis techniques based on further comparisons with the geographic data in the central geographic database 20. The statistical analysis techniques may take into account thousands or millions of sensor readings to derive results with a high level of reliability and confidence. The statistical data analyzer 16 determines updates to the central geographic database 20 based on whether the central filtered sensor data set 14 reflects statistically significant variances. (Various kinds of statistical techniques for analyzing data using large numbers of readings are known and may be used.) [0052] The statistical data analyzer 16 may determine confidence levels for data elements in the central geographic database 20. Referring to FIG. 9, confidence levels may be stored for data elements in the central geographic database 20. The confidence level is stored as an attribute of a data entity. A confidence level attribute CL includes a value (e.g. 1-10) which expresses the confidence that the positional data is accurate (i.e. detection confidence). The confidence level may be expressed as a magnitude that is indicative of the certainty to which the data entity in the central geographic database 20 matches the actual physical feature in the geographic region. The confidence level of an item of data may be increased or decreased according to the frequency and freshness with which the feature is sensed by the data collection vehicles. In FIG. 9, a data entity D represents a road segment record having positional information attributes. The road segment attributes 
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Bhatia with the teachings of Cherveny as by increasing the confidence level of the database, systems that identify road hazards can engage with the appropriate action more reliably and the positions of many kinds of landmarks can be detected relatively inexpensively, as taught by Cherveny.
The combination of Bathia and Cheverny does not explicitly disclose that the forming a matched pair with the observed node and a mapped node in the digital map is made at the remote processor. However, it does teaches that a remote processor could perform analysis and comparison of data received from a vehicle in order to layout changes that may be necessary when the database is modified ([0052-0053]).
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Bhatia with the teachings of Cherveny as by having the forming a matched pair with the observed node and a mapped node in the digital map is made at the remote processor being done in the remote processor, in view of the teaching of Bathia and Cheverny. The motivation is to have the analysis performed remotely in order to have a lighter in the vehicle and a more robust and reliable system in order to perform the updated hence making the system more efficient.

Regarding Claim 12, Bathia in view of Cheverny disclose further discloses the aspects of the system of claim 11, wherein the host vehicle uses the mapped node of the digital map to locate the traffic light within image data of the intersection obtained at the host vehicle ([0011] In order for the system 10 to determine that the traffic-signal 20 is not at the expected-position 
Regarding Claim 14, Bathia in view of Cheverny disclose further discloses the aspects of the system of claim 11, wherein the remote processor is further configured to assign a utility value (a request-count 54 more than seven) of the mapped node in the digital map, wherein the utility value increases with a number of observations within a selected time period ([0017] As noted above, it is recognized that errors can occur in coordinate values used to indicate the present-location 36. In order to prevent erroneous or malicious revisions to the map-database 44, the provider 24 may require that a minimum number of similar instances of the update-request 42 are received. That is, the provider 24 may update the digital-map 16 only after a plurality of update-requests (e.g. a request-count 54 more than seven) for the same instance of the traffic-signal 20 is received by the provider 24. The provider 24 may further require that each of the plurality of update-requests is received from a distinct instance of the controller 40, i.e. from a different host-vehicle or different customer identification, before accepting the update-request 42 as valid and revising the digital-map 16. [0018] In further view of the recognition that errors can occur in coordinate values used to indicate the present-location 36, the provider may update the digital-map 16 based on an average-position 56 that is a calculated average of multiple instances of the actual-positions from the plurality of update-requests. It is expected that by basing the update of the digital-map 16 there will be fewer erroneous instance of map-update systems 
Regarding Claim 16, Bathia in view of Cheverny disclose further discloses the aspects of the system of claim 11, wherein the host vehicle (host-vehicle 12) is configured to determine its location from an observation of the traffic light at the host vehicle (actual-position 30 of the traffic signal 20) and the mapped position of the mapped node within the digital map ([0011] In order for the system 10 to determine that the traffic-signal 20 is not at the expected-position 18, and is located at the actual-position 30, the host-vehicle is equipped with imager-device 34 suitable to install on the host-vehicle 12. By way of example and not limitation, the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20. That is, the imager-device 34 is used to determine the actual-position 30 of the traffic-signal 20 relative to a present-location 36 of the host-vehicle 12 indicated by the location-device 32. Ideally, the present-location 36 and the map-location 22 match. However, it is recognized that the present-location 36 (i.e. the actual GPS coordinates) of the host-vehicle 12 may not perfectly match the map-location (i.e. where on the map the host-vehicle 12 is presumed to be located). It is contemplated that if there is a persistent slight difference or offset between the expected-position 18 and the actual-position 30, less than a quarter-meter (0.25 m) for example, then the system 10 may be further configured to learn and apply a location-offset to the present-location 36 and/or the map-location 22 to compensate for an apparent error in the location-device 32.).
Regarding Claim 17, Bathia in view of Cheverny disclose further discloses the aspects of the system of claim 11, wherein the remote processor is further configured to add a new mapped node to the digital map to represent the traffic light when the observed node associated with the traffic light does not pair with the mapped node ([0009] The system 10 includes a digital-map 16 that indicates an expected-position 18 of a traffic-signal 20 (i.e. traffic-light) relative to a map-location 22 of the host-vehicle 12. While the digital-map 16 is shown as being located within the host-vehicle 12, it is contemplated that alternatively the digital-map 16 could be stored ‘in the cloud’ for access by the host-vehicle. More likely, a copy of the digital-map 16 will received from a provider 24 of map data, and be stored in the host-vehicle 12 for quick and reliable access. However, the digital-map 16 is expected to be periodically (e.g. daily or weekly) updated 
Regarding Claim 18, Bathia in view of Cheverny disclose further discloses the aspects of the system of claim 11, wherein the mapped position of the mapped node and the observed position of the observed node are indicated by three-dimensional coordinates within the digital map (GPS data: [0010]-[0011] In order for the system 10 to determine that the traffic-signal 20 is not at the expected-position 18, and is located at the actual-position 30, the host-vehicle is equipped with imager-device 34 suitable to install on the host-vehicle 12. By way of example and not limitation, the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20. That is, the imager-device 34 is used to determine the actual-position 30 of the traffic-signal 20 relative to a present-location 36 of the host-vehicle 12 indicated by the location-device 32. Ideally, the present-location 36 and the map-location 22 match. However, it is recognized that the present-location 36 (i.e. the actual GPS coordinates) of the host-vehicle 12 may not perfectly match the map-location (i.e. where on the map the host-vehicle 12 is presumed to be located). It is contemplated that if there is a persistent slight difference or offset between the expected-position 18 and the actual-position 30, less than a quarter-meter (0.25 m) for example, then the system 10 may be further configured to learn and apply a location-offset to the present-location 36 and/or the map-location 22 to compensate for an apparent error in the location-device 32.).
Regarding Claim 19, Bathia in view of Cheverny disclose further discloses the aspects of the system of claim 11, wherein the probe vehicle (host-vehicle 12) is further configured to transmit a local position (actual-position 30 by location-device 32 such as GPS) of the traffic light to the remote processor (Provider 24) and the remote processor (Provider 24) is further configured to determine the observed position (actual-position 30) of the observed node from the local position ([0010] FIG. 2 illustrates a non-limiting example of a traffic-scenario 26 that may be encountered by the host-vehicle 12. The expected-position 18 of the traffic-signal 20 in this example is atop a post adjacent to the intersection 28. This expected-position 18 is based on information from the digital-map 16, which may be indicated by world coordinates, e.g. latitude, longitude, and elevation. However, due to construction activity for example, the traffic-signal 20 has been relocated so the actual-position 30 of the traffic-signal 20 is now suspended over the middle of the intersection 28 as illustrated. In order to determine the map-location 22 so the expected-location 18 and the actual-position 30 can be indicated and communicated, the system 
Regarding Claim 20, Bathia in view of Cheverny disclose further discloses the aspects of the system of claim 19, wherein the probe vehicle (host-vehicle 12) is further configured to transmit to the remote processor (Provider 24) at least one of: (i) a traffic light state (what color of light is being emitted by the traffic-signal 20, ¶0011); (ii) a traffic light signal phase and timing (what color of light is being emitted by the traffic-signal 20, ¶0011); (iii) a probe vehicle GPS coordinates (present-location 36 of the host-vehicle 12 indicated by the location-device 32. Ideally, the present-location 36 and the map-location 22 match. However, it is recognized that the present-location 36 (i.e. the actual GPS coordinates) of the host-vehicle 12 may not perfectly match the map-location (i.e. where on the map the host-vehicle 12 is presumed to be located). It is contemplated that if there is a persistent slight difference or offset between the expected-position 18 and the actual-position 30, less than a quarter-meter (0.25 m) for example, then the system 10 may be further configured to learn and apply a location-offset to the present-location 36 and/or the map-location 22 to compensate for an apparent error in the location-device 32, ¶0011); (iii) vehicle sensor data (the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20, ¶0011).


Claims 5, and 15 are being rejected under 35 U.S.C. 103 as being unpatentable over Bhatia, in view of Cherveny et al. and further in view of Ginsberg (U.S. Patent Application Publication 2009/0070031 A1).
Regarding Claim 5, the aspects of the method of claim 4, are interpreted and rejected in light of claim 15 as articulated below.
Regarding Claim 15, Bathia in view of Cheverny does not explicitly state a removing; however Bhatia identifies an out of service or new light.
In the same field of endeavor, updating map information, Ginsberg teaches the aspects of the system of claim 14, wherein the remote processor is further configured to remove the mapped node from the digital map when the utility value of the mapped node is below a removal threshold (¶0029: [0029] Another embodiment addresses the opposite situation: removing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Bathia in view of Cheverny with the teachings of Ginsberg as it is preferable to make the determination based upon the behavior of a vehicle or vehicles on a number of occasions, rather than just one, in order to improve the determination's accuracy and more precise than merely assuming that a connection no longer exists based on a failure of vehicles to make a given transition, an inference that may prove incorrect in areas where the traffic level is low and where the transition represents an inefficient route, for example, as taught by Ginsberg.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argue that the prior art does no teach “a remote processor configured to ... calculate a confidence coefficient for the matched pair based on a history of false positives in prior observations of the probe vehicle during identification of the position of the traffic light, as specified in claim 11”.

The rest of the argument are based on the same argument already discussed and addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689